Title: From Thomas Jefferson to André Limozin, 24 July 1786
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris July 24. 1786.

I have taken the liberty to desire the Sieur de Presolle to send to your address some packages of cartouch boxes for the state of Virginia. I will beg the favor of you to receive and forward them by some vessel going into James river. Your draft on me for charges shall be paid on sight. I have the honor to be with much respect Sir your most obedient & most humble servt.,

Th: Jefferson

